Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term “weighted by human spectral sensitivity” is indefinite because humans have varying degrees of sensitivity.  The specification points to an ISO definition, but it does not appear to exist.  Even if it did, claims defined by industrial standards are per se indefinite as industrial standards can change.
Regarding claims 8 and 9, it is unclear how the electrode can be equal to 25% of the texturing depth of the surface 22.  The thickness of the electrode is partially within the texturing; i.e. if the thickness were between 25 and 100% of the depth of the texturing, the conductive layer would be lost within the texturing.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20120048367 to Kobyakov et al. (Kobyakov) in view of “Antireflective grassy surface on glass substrates with self-masked dry etching” by Song et al. (Song).
Regarding Claim 1, Kobyakov teaches an optronic device, comprising: 
a glass substrate 10 having a textured second surface (between 10 and 12); 
an electrically conductive material 12 continuous and formed on the second surface of the glass substrate; 
a photovoltaic sensor thin film 13 formed on the electrically conductive material; characterized in that: 
the texturing of the second surface of the glass substrate is configured to diffuse the light transmitted from the substrate to the transparent electrode (texturing on the interface of 12 and 13 would similarly diffuse light into the TCO 13, Kobyakov teaches light scattering throughout).
Kobyakov does not explicitly teach a textured front surface of the glass that is configured to reduce glare in the visible spectrum to below 3%. However, in analogous art, Song teaches an etching process that allows for 98% transmittance (meaning under 3% reflection) in the visible spectrum (Fig. 5(a)).  It would have been obvious to the person of ordinary skill at the time of filing to in order to remove undesired optical loss and improve optical performance, as taught by Song (background).

Regarding Claim 2, Kobyakov and Song teach the optronic device according to Claim 1, wherein a contact interface between the photovoltaic sensor and the electrically conductive material is textured to diffuse light transmitted from the transparent electrode to the photovoltaic sensor (Kobyakov discusses scattering of light, thereby diffusing it, throughout).

Regarding Claim 7, Kobyakov and Song teach the optronic device according to Claim 1, but do not explicitly teach that the electrically conductive material has a thickness of at least 120 nm.  However, the thickness of a conductive layer directly affects its conductivity and is therefore a result effective variable, which the person of ordinary skill may optimize to meet application specific needs (MPEP 2144.05(II)(B)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov and Song as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20210126147 to Lee et al. (Lee).
Regarding Claim 10, Kobyakov and Song teach the optronic device according to Claim 1, but do not explicitly teach that the electrically conductive material is made of a material selected from the group consisting of doped zinc oxide, doped tin oxide, doped indium oxide and their alloys.  However, Lee teaches that ZnO and Al:ZnO are recognized equivalents for transparent conductors in photovoltaics (MPEP 2144.06(II)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov and Song as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20110253213 to Park et al. (Park).
Regarding Claim 11, Kobyakov and Song teach the optronic device according to Claim 1, but do not explicitly teach that said photovoltaic sensor comprises a hydrogenated amorphous silicon (a-Si:H) (MPEP 2144.06(II)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov and Song as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20190097571 to Lefevre et al. (Lefevre).
Regarding Claim 12, Kobyakov and Song teach the optronic device according to Claim 1, but do not explicitly teach that said photovoltaic sensor is coated with an anti-reflection layer made of the same material as the electrically conductive material.  However, in analogous art, Lefevre teaches an ARC made of ZnO, Kobyakov’s TCO. It would have been obvious to the person of ordinary skill at the time of filing to modify Kobyakov with the teaching of Lefevre to ensure very low reflectance across the visible range at glancing or gazing angles, as taught by Lefevre.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812